                             Case 2:19-cv-00229-RCM Document 2 Filed 03/01/19 Page 1 of 12

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                                UNITED STATES DISTRICT COURT
                                                                                          for the
                                                                   Western District
                                                                  __________        of Pennsylvania
                                                                              District of __________

        SONYA JACKSON, on behalf of herself and all                                          )
                others similarly situated,                                                   )
                                                                                             )
                                                                                             )
                                     Plaintiff(s)                                            )
                                                                                             )
                                          v.                                                           Civil Action No. 19-229
                                                                                             )
      CLUB EROTICA, CLUB EROTICA, INC., V.I.                                                 )
    CORPORATION d/b/a CLUB EROTICA, JAMES W.                                                 )
    SHEPARD, VINCENZO ISOLDI, FRANCO ISOLDI                                                  )
           and DOE DEFENDANTS 1-10                                                           )
                                   Defendant(s)                                              )

                                                                  SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address) CLUB EROTICA
                                                    824-826 Island Avenue
                                                    McKees Rocks, PA 15136




               A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: Carlson Lynch Sweet Kilpela & Carpenter LLP
                                                    1133 Penn Avenue, 5th Floor
                                                    Pittsburgh, PA 15222




         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.


                                                                                                           &/(5.2)&2857
                                                                                                            CLERK OF COURT


 Date:
03/01/2019                                                                                                  AlexanderSignature
                                                                                                                        Vahlsing
                                                                                                                               of Clerk or Deputy Clerk
'DWH6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                       Case 2:19-cv-00229-RCM Document 2 Filed 03/01/19 Page 2 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-229

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                             Case 2:19-cv-00229-RCM Document 2 Filed 03/01/19 Page 3 of 12

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                                UNITED STATES DISTRICT COURT
                                                                                         for the
                                                                   Western District
                                                                  __________        of Pennsylvania
                                                                              District of __________

        SONYA JACKSON, on behalf of herself and all                                          )
                others similarly situated,                                                   )
                                                                                             )
                                                                                             )
                                     Plaintiff(s)                                            )
                                                                                             )
                                          v.                                                           Civil Action No. 19-229
                                                                                             )
      CLUB EROTICA, CLUB EROTICA, INC., V.I.                                                 )
    CORPORATION d/b/a CLUB EROTICA, JAMES W.                                                 )
    SHEPARD, VINCENZO ISOLDI, FRANCO ISOLDI                                                  )
           and DOE DEFENDANTS 1-10                                                           )
                                   Defendant(s)                                              )

                                                                  SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address) CLUB EROTICA, INC.
                                                    824-826 Island Avenue
                                                    McKees Rocks, PA 15136




               A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: Carlson Lynch Sweet Kilpela & Carpenter LLP
                                                    1133 Penn Avenue, 5th Floor
                                                    Pittsburgh, PA 15222




         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.


                                                                                                           &/(5.2)&2857
                                                                                                           CLERK OF COURT


 Date:
03/01/2019                                                                                                  AlexanderSignature
                                                                                                                        Vahlsing
                                                                                                                               of Clerk or Deputy Clerk
'DWH6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                       Case 2:19-cv-00229-RCM Document 2 Filed 03/01/19 Page 4 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-229

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                             Case 2:19-cv-00229-RCM Document 2 Filed 03/01/19 Page 5 of 12

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                                UNITED STATES DISTRICT COURT
                                                                                         for the
                                                                   Western District
                                                                  __________        of Pennsylvania
                                                                              District of __________

        SONYA JACKSON, on behalf of herself and all                                          )
                others similarly situated,                                                   )
                                                                                             )
                                                                                             )
                                     Plaintiff(s)                                            )
                                                                                             )
                                          v.                                                           Civil Action No. 19-229
                                                                                             )
      CLUB EROTICA, CLUB EROTICA, INC., V.I.                                                 )
    CORPORATION d/b/a CLUB EROTICA, JAMES W.                                                 )
    SHEPARD, VINCENZO ISOLDI, FRANCO ISOLDI                                                  )
           and DOE DEFENDANTS 1-10                                                           )
                                   Defendant(s)                                              )

                                                                  SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address) V.I. CORPORATION
                                                    824-826 Island Avenue
                                                    McKees Rocks, PA 15136




               A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: Carlson Lynch Sweet Kilpela & Carpenter LLP
                                                    1133 Penn Avenue, 5th Floor
                                                    Pittsburgh, PA 15222




         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.


                                                                                                           &/(5.2)&2857
                                                                                                           CLERK OF COURT


 Date:
03/01/2019                                                                                                  AlexanderSignature
                                                                                                                        Vahlsing
                                                                                                                               of Clerk or Deputy Clerk
'DWH6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                       Case 2:19-cv-00229-RCM Document 2 Filed 03/01/19 Page 6 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-229

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                            Case 2:19-cv-00229-RCM Document 2 Filed 03/01/19 Page 7 of 12

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                                UNITED STATES DISTRICT COURT
                                                                                         for the
                                                                  Western District
                                                                 __________        of Pennsylvania
                                                                             District of __________

       SONYA JACKSON, on behalf of herself and all                                           )
               others similarly situated,                                                    )
                                                                                             )
                                                                                             )
                                    Plaintiff(s)                                             )
                                                                                             )
                                         v.                                                           Civil Action No. 19-229
                                                                                             )
      CLUB EROTICA, CLUB EROTICA, INC., V.I.                                                 )
    CORPORATION d/b/a CLUB EROTICA, JAMES W.                                                 )
    SHEPARD, VINCENZO ISOLDI, FRANCO ISOLDI                                                  )
           and DOE DEFENDANTS 1-10                                                           )
                                   Defendant(s)                                              )

                                                                 SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address) JAMES W. SHEPARD
                                                   824-826 Island Avenue
                                                   McKees Rocks, PA 15136




              A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: Carlson Lynch Sweet Kilpela & Carpenter LLP
                                                   1133 Penn Avenue, 5th Floor
                                                   Pittsburgh, PA 15222




         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.


                                                                                                           &/(5.2)&2857
                                                                                                           CLERK OF COURT


 Date:
03/01/2019                                                                                                  Alexander Vahlsing
                                                                                                                   Signature of Clerk or Deputy Clerk
'DWH6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                       Case 2:19-cv-00229-RCM Document 2 Filed 03/01/19 Page 8 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-229

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                             Case 2:19-cv-00229-RCM Document 2 Filed 03/01/19 Page 9 of 12

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                                UNITED STATES DISTRICT COURT
                                                                                         for the
                                                                  Western District
                                                                 __________        of Pennsylvania
                                                                             District of __________

       SONYA JACKSON, on behalf of herself and all                                           )
               others similarly situated,                                                    )
                                                                                             )
                                                                                             )
                                    Plaintiff(s)                                             )
                                                                                             )
                                          v.                                                           Civil Action No. 19-229
                                                                                             )
      CLUB EROTICA, CLUB EROTICA, INC., V.I.                                                 )
    CORPORATION d/b/a CLUB EROTICA, JAMES W.                                                 )
    SHEPARD, VINCENZO ISOLDI, FRANCO ISOLDI                                                  )
           and DOE DEFENDANTS 1-10                                                           )
                                   Defendant(s)                                              )

                                                                 SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address) VINCENZO ISOLDI
                                                   824-826 Island Avenue
                                                   McKees Rocks, PA 15136




              A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: Carlson Lynch Sweet Kilpela & Carpenter LLP
                                                   1133 Penn Avenue, 5th Floor
                                                   Pittsburgh, PA 15222




         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.


                                                                                                           &/(5.2)&2857
                                                                                                           CLERK OF COURT


 Date:
03/01/2019                                                                                                  Alexander Vahlsing
                                                                                                                   Signature of Clerk or Deputy Clerk
'DWH6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                       Case 2:19-cv-00229-RCM Document 2 Filed 03/01/19 Page 10 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-229

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                            Case 2:19-cv-00229-RCM Document 2 Filed 03/01/19 Page 11 of 12

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                                UNITED STATES DISTRICT COURT
                                                                                         for the
                                                                   Western District
                                                                  __________        of Pennsylvania
                                                                              District of __________

        SONYA JACKSON, on behalf of herself and all                                          )
                others similarly situated,                                                   )
                                                                                             )
                                                                                             )
                                     Plaintiff(s)                                            )
                                                                                             )
                                          v.                                                           Civil Action No. 19-229
                                                                                             )
      CLUB EROTICA, CLUB EROTICA, INC., V.I.                                                 )
    CORPORATION d/b/a CLUB EROTICA, JAMES W.                                                 )
    SHEPARD, VINCENZO ISOLDI, FRANCO ISOLDI                                                  )
           and DOE DEFENDANTS 1-10                                                           )
                                   Defendant(s)                                              )

                                                                  SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address) FRANCO ISOLDI
                                                    824-826 Island Avenue
                                                    McKees Rocks, PA 15136




               A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: Carlson Lynch Sweet Kilpela & Carpenter LLP
                                                    1133 Penn Avenue, 5th Floor
                                                    Pittsburgh, PA 15222




         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.


                                                                                                           &/(5.2)&2857
                                                                                                           CLERK OF COURT


 Date:
03/01/2019                                                                                                  AlexanderSignature
                                                                                                                        Vahlsing
                                                                                                                               of Clerk or Deputy Clerk
'DWH6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                       Case 2:19-cv-00229-RCM Document 2 Filed 03/01/19 Page 12 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-229

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
